All concurred, except Lyon, J., who dissented in opinion.
Lyon, J. (dissenting):
I dissent upon the ground that concededly the stock was placed in Gaffney’s name without his knowledge or consent; that he was never legally nor equitably the owner thereof, and never had any interest whatever in it; that the certificate standing in his name made it necessary that he indorse it in order that it might pass from under his name, and that he indorsed it for that purpose alone.
Having acquired knowledge upon the presentation of the certificate of stock to him for his indorsement that it stood in his name upon the books of the trust company, had he then refused *749to indorse it in order that it might not longer appear to be owned by him, he might properly he held to have ratified the act of Klages in placing the stock in his name and properly be held liable as the owner thereof.
Judgment affirmed, with costs.